Exhibit 10.2

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 4, 2007, is entered into by and among CONSTELLATION ENERGY PARTNERS LLC, a
Delaware limited liability company (the “Borrower”) and the Lenders signatory
hereto (the “Lenders”).

RECITALS

WHEREAS, the Borrower, the Lenders and The Royal Bank of Scotland plc, as
Administrative Agent and a Lender, are party to that certain Credit Agreement
dated as of October 31, 2006, (such Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated, herein called the
“Credit Agreement”). Terms used and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement, and the
provisions of Section 1.03 of the Credit Agreement are incorporated herein by
reference; and

WHEREAS, the Borrower and the Lenders have agreed, subject to the terms and
conditions hereinafter set forth, to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Amendments to Credit Agreement. Pursuant to Section 12.02 of the
Credit Agreement, the Credit Agreement is hereby amended as set forth below.

(a) Borrowing Base. From and after the date hereof and until the same may be
redetermined in accordance with the Credit Agreement, the Borrowing Base shall
be $105,000,000 (the “New Base Amount”). For the avoidance of doubt, the
redetermination of the Borrowing Base contained in this Section 1(a) is the
scheduled redetermination described in Section 2.07(b) of the Credit Agreement.

(b) Section 7.22 of the Credit Agreement is amended and restated in full to read
as follows:

“Schedule 7.22, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 8.01(c), sets forth
a true and complete list of all Swap Agreements of the Borrower and each of its
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net
marked-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.”



--------------------------------------------------------------------------------

(c) Section 8.01(c)(iv) of the Credit Agreement is amended and restated in full
to read as follows:

“(iv) setting forth as of the last Business Day of such calendar month or fiscal
year, a true and complete list of all Swap Agreements of the Borrower and each
of its Consolidated Subsidiaries, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value therefor, any new credit support agreements
relating thereto not listed on Schedule 7.22, any margin required or supplied
under any credit support document, and the counterparty to each such agreement.”

(d) Section 8.13(a) of the Credit Agreement is amended and restated in full to
read as follows:

“(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties to
ascertain whether the Mortgaged Properties represent at least 85% of the total
value of the Proved Developed Producing Reserves and Proved Developed
Nonproducing Reserves evaluated in the most recently completed Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 85% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, grant to the Administrative Agent or its designee as
security for the Obligations a first-priority Lien interest (provided the
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 85% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent or its designee and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.13(b).”

(e) Section 12.02(b) of the Credit Agreement is amended and restated in full to
read as follows:

“(b) Neither this Agreement nor any provision hereof nor any Security Instrument
securing the payment or performance of the Obligations hereunder, nor any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i)

 

- 2 -



--------------------------------------------------------------------------------

increase the Maximum Credit Amount of any Lender without the written consent of
such Lender, (ii) increase the Borrowing Base without the written consent of
each Lender, decrease or maintain the Borrowing Base without the consent of the
Required Lenders, or modify in any manner Section 2.07 without the consent of
each Lender, (iii) reduce the principal amount of any Loan or Letter of Credit
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Obligations hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment of the principal amount of any Loan
or Letter of Credit Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date or the Maturity Date without the written consent of each
Lender affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (vi) waive or amend Section 6.01,
Section 10.02(c) or Section 8.13 or change the definition of the terms “Domestic
Subsidiary”, “Foreign Subsidiary”, “Material Domestic Subsidiary” or
“Subsidiary”, without the written consent of each Lender, (vii) release any
Guarantor (except as set forth in the Guarantee Agreement), release all or
substantially all of the collateral (other than as provided in Section 11.09),
or reduce the percentage set forth in Section 8.13(a) to less than 85%, without
the written consent of each Lender, or (viii) change any of the provisions of
this Section 12.02(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent, or any Issuer hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or such Issuer, as the case may be. Notwithstanding the
foregoing, any supplement to Schedule 7.14 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.”

SECTION 2. Upfront Fees. In accordance with Section 3.04(d) of the Credit
Agreement, the Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, an upfront fee in the amount of 0.25% of each such
Lender’s Applicable Percentage of the difference between the New Base Amount and
the Base Amount (as defined in the Credit Agreement).

SECTION 3. Representations and Warranties of Borrower. The Borrower represents
and warrants to the Lenders that:

(a) The representations and warranties of the Borrower contained in the Credit
Agreement, as amended by this Amendment, are true correct on and as of the date
hereof as

 

- 3 -



--------------------------------------------------------------------------------

though made on and as of such date (other than any such representations or
warranties that, by their terms, refer to a specific date, in which case such
representations and warranties are true and correct as of such specific date).
No event has occurred and is continuing, or would result from the effectiveness
of this Amendment, that constitutes or would constitute a Default; and

(b) The provisions of the Mortgages will be effective to grant to the
Administrative Agent, for the ratable benefit of the Lenders, legal, valid and
enforceable mortgage liens on (i) all of the right, title and interest of the
Borrower and its Subsidiaries in the mortgaged property to the extent described
therein and (ii) at least 85% of the total value of the Proved Developed
Producing Reserves and Proved Developed Nonproducing Reserves evaluated in the
Initial Reserve Report. Once such Mortgages have been recorded in the
appropriate recording office and all recording taxes have been paid with respect
thereto, the Mortgages will constitute perfected first liens on, and security
interest in, such mortgaged property, subject to Excepted Liens.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above, and it shall be a condition to the
effectiveness of this Amendment that:

(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of the
Borrower and the Lenders.

(b) Payment of Fees and Expenses. The Borrower shall have paid (i) the fees
described in Section 3.04(d) of the Credit Agreement and (ii) all reasonable
expenses (including the reasonable fees and expenses of Pillsbury Winthrop Shaw
Pittman LLP) incurred in connection with the preparation, negotiation and
execution of this Amendment and other matters relating to the Loan Documents
from and after the last invoice to the extent invoiced.

SECTION 5. Reference to and Effect on Loan Documents.

(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or any
other expression of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or any other expression of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

(b) Except as specifically amended or waived above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Instruments and all of the Collateral described therein do and shall
continue to secure the payment of all obligations stated to be secured thereby
under the Credit Agreement, as amended hereby, and the other Loan Documents.

(c) Except as provided in Section 1, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Lenders under any of the Loan Documents or constitute a waiver of any
provision of any of the Loan Documents.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF.

[Signature pages follow]

 

- 5 -



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.

 

CONSTELLATION ENERGY PARTNERS LLC By:  

/s/ Angela Minas

Name:   Angela Minas Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE 1

AMENDMENT

 

THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, an Issuer and a Lender

By:

 

/s/ Phillip R. Ballard

Name:

  Phillip R. Ballard

Title:

  Managing Director

[RBS signature page to Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Co-Syndication Agent and a Lender

By:

 

/s/ Betsy Jocher

Name:

  Betsy Jocher

Title:

  Director

By:

 

/s/ Polly Schott

Name:

  Polly Schott

Title:

  Vice President

[BNP Paribas signature page to Amendment]



--------------------------------------------------------------------------------

WACHOVIA BANK N.A., as a Co-Syndication Agent and a Lender

By:

 

/s/ Phillip Trinder

Name:

  Phillip Trinder

Title:

  Director

[Wachovia signature page to Amendment]



--------------------------------------------------------------------------------

BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Gregory E. George

Name:   Gregory E. George Title:   Managing Director

[Bank of Nova Scotia signature page to Amendment]



--------------------------------------------------------------------------------

USB LOAN FINANCE LLC, as a Lender

By:

 

/s/ Mary E. Evans

Name:

  Mary E. Evans

Title:

  Associate Director Banking Products Services , US

By:

 

/s/ Iria R. Otsa

  Iria R. Otsa   Associate Director Banking Products Services , US

[UBS Loan Finance signature page to Amendment]



--------------------------------------------------------------------------------

BANK OF SCOTLAND, as a Lender By:  

/s/ Karen Weich

Name:   Karen Weich Title:   Vice President

[Bank of Scotland signature page to Amendment]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender

By:

 

/s/ Kevin C. Joyce

Name:

  Kevin C. Joyce

Title:

  Vice President

[Societe Generale signature page to Amendment]